ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 1 October 2021 which is a Continuation of application 16/851,685, now US Patent 11,181,933 filed 17 April 2020 which is a Continuation in Part of application 15,299,923, now US Patent 10,625,879 filed 21 October 2016 which claims priority to PRO 62/355,024 filed 27 June 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by the applicant’s representative during the interview conducted 31 August 2022 as follows: 
Claim 9: The UAV system of claim 7
Claim 11: The UAV system of claim 7
Claim 12: The UAV system of claim 7
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “providing a location for at least one unmanned aerial vehicle (UAV) for at least one of: landing, taking-off and loading; - providing at least a first weight-sensitive UAV pad at the UAV location; - assigning a gross weight limit to each UAV scheduled to take-off from the first weight-sensitive UAV pad, the gross weight limit being based on a safety factor and at least one of: (i) a characteristic of the UAV; (ii) a characteristic of a power source of the UAV; (iii) a scheduled flight path for the UAV; and (iv) a weather condition; - monitoring a weight exerted on the first weight-sensitive UAV pad when the UAV is positioned on the UAV pad; and - transmitting a halt-flight signal to the flight management system for the UAV where the weight exceeds the gross weight limit” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-6 depend from claim 1 and are therefore also found allowable.
Regarding Claim 7, the prior art of record fails to disclose or teach “a plurality of controlled access UAV zones, each being for at least one of: UAV landing, UAV loading, and UAV take-off, that is accessible by a UAV; - for each zone, a control panel at the controlled access UAV zone; - a flight management system separate from the plurality of zones and in communication with the control panels thereof; - for each zone, at least a first weight-sensitive UAV pad for determining a gross weight of the UAV when position on the UAV pad; and - at least one computing system configured to: - assign a gross weight limit to each UAV scheduled to take-off from the first weight-sensitive UAV pad, the gross weight limit being based on a safety factor and at least one of: a characteristic of the UAV; a characteristic of a power source of the UAV; a scheduled flight path for the UAV; and a weather condition; and - transmit a halt-flight signal to the flight management system for the UAV where the gross weight exceeds the gross weight limit” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 7 is neither anticipated nor made obvious by the prior art of record.  Claims 8-12 depend from claim 7 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        1 September 2022